Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/3/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-11 are vague and indefinite because the use of the term “conductive” is ambiguous with respect to the type of conduction (e.g., thermally conductive, electrically conductive, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0106781 to Sakio in view of US 2014/0231970 to Schneider in view of US 2015/0037928 to Hirobe.
Claim 1:

However, Schneider teaches a method for forming a deposition mask wherein patterning the mask layer includes a hard mask patterning process combined with a laser treatment [0062].  Such a lithographic technique implicitly includes a step for removing the hard mask layer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser and laser mask etching process of Sakio to specifically include patterning a hard mask as a replacement for the laser mask.  Doing so predictably results in successful patterning of the resin layer.
Additionally, Hirobe teaches a method for producing a vapor deposition mask that includes a resin mask combined with a metal mask [0007-0008] wherein a slimming step is included as a post treatment process [0081].  Following mask manufacture, the metal layer of the mask can be subjected to etching in order to refine the thickness of the layer [0084].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform an etching step on the magnetic metal layer as a post treatment process.  This has the advantage of slimming or otherwise refining, the physical dimensions of the magnetic metal layer.

Claim 2:
The laser process taught by Sakio is a dry etching process.
Claim 3:

Claim 4:
The etching process associated with the slimming taught by Hirobe includes dry etching [0036].
Claim 5:
The magnetic metal layer is 0.1-6 µm [0033].  Applicant’s range falls within this and converts to 0.15-0.25 µm.
Claim 6:
The magnetic metal layer is located on one surface of the resin film and not in the through holes (Fig. 1).  Such a layer expanded 2-dimentionally forms a mesh shape.

Claims 7-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0106781 to Sakio in view of US 2014/0231970 to Schneider in view of US 2015/0037928 to Hirobe in view of US 2019/0044070 to Nishida.
Previously cited prior art references are discussed above, but do not teach the magnetic metal layer having an isolated pattern and do not teach fixing a frame to the magnetic metal layer and detaching the mask substrate.  However, Nishida teaches a method for manufacturing a vapor deposition mask including a resin layer and a magnetic metal layer (abstract).  The magnetic metal layer can be formed in the shape of a mesh (Fig. 4) or isolated islands (Fig. 1) and a frame is attached to the magnetic metal layer after the magnetic metal layer is etched (Fig. 14-15) followed by removal of support substrate 60 (Fig. 15-16).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnetic metal layer in an isolated pattern, attach a frame to the conductive layer, and remove the support substrate because Nishida teaches that doing so is conventional when forming a hybrid mask.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0106781 to Sakio in view of US 2014/0231970 to Schneider in view of US 2015/0037928 to Hirobe in view of US 2019/0044070 to Nishida in view of US 2018/0083192 to Jeong.
Previously cited prior art references are discussed above, but do not teach fixing the frame to the conductive layer by electrostatic force.  However, Jeong teaches a method for forming a deposition mask including using an electrostatic chuck to apply attractive force (i.e., fix) the deposition mask and mask frame [0070, 0076].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use electrostatic forces to fix the conductive layer and frame because Jeong teaches that doing so is convention when forming a mask.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759